COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-10-00289-CV

Wells Fargo Bank, N.A. f/k/a Wells     §    From the 17th District Court
Fargo Bank Minnesota, N.A., as
Trustee for The Registered Holders     §
of J.P. Morgan Chase Commercial
                                            of Tarrant County (17-224126-07)
Mortgage Securities Corp.,             §
Commercial Mortgages Pass-
Through Certificates, Series 2003-     §
PMI, acting by and through ORIX             August 8, 2013
Capital Markets, LLC                   §

v.                                     §    Opinion by Justice Meier
MBS - The Hills, Ltd., 3101 W.         §
Normandale, L.L.C., Michael B.
Smuck, and Edwin A. White              §    Dissent by Justice Gabriel

             JUDGMENT ON EN BANC CONSIDERATION

      After considering Appellant Wells Fargo Bank, N.A. f/k/a Wells Fargo Bank

Minnesota, N.A., as Trustee for The Registered Holders of J.P. Morgan Chase

Commercial Mortgage Securities Corp., Commercial Mortgages Pass-Through

Certificates, Series 2003-PMI, acting by and through ORIX Capital Markets,

LLC’s motion for en banc consideration of our opinion issued December 8, 2011,

we deny the motion, but we withdraw our opinion and judgment dated

December 8, 2011, and substitute the following.
      This court has again considered the record on appeal in this case and

holds that there was no error in the trial court’s judgment. It is ordered that the

judgment of the trial court is affirmed.

      It is further ordered that Appellant shall pay all costs of this appeal, for

which let execution issue.

                                      SECOND DISTRICT COURT OF APPEALS

                                      By _________________________________
                                         Justice Bill Meier